SCHWARTZ, Chief Judge.
The ruling of the trial judge in reducing a plainly excessive but otherwise uncontested claim to fees and costs for services by the attorneys for a guardianship estate was fully in accordance with the probate court’s right and duty to protect the interests of the ward. See § 744.108, Fla. Stat. (1999); McGinnis v. Kanevsky, 564 So.2d 1141, 1143 n. 7 (Fla. 3d DCA 1990); Ash v. Coconut Grove Bank, 448 So.2d 605 (Fla. 3d DCA 1984). The attorneys asked for $20,412.50 in fees1 and $396.51 in costs for ten months of routine paperwork in an estate which, at the time of the application and largely because it had already been reduced by $23,000.00 previously awarded in fees and costs, amounted to $60,000.00. In the ruling which the lawyers have now summoned the gall to appeal, the court awarded an additional amount of “only” $10,000.00. Such an order should not only be approved, but commended, encouraged, and replicated.
Affirmed.

. This sum represented an alleged 85.10 hours of attorney time at $175.00 per hour and 73.60 hours of paralegal time at $75.00 per hour. See generally Miller v. First American Bank & Trust, 607 So.2d 483 (Fla. 4th DCA 1992).